Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed November 2, 2020 is acknowledged.  Claims 1-3, 6-24, 27 and 34-35 are canceled. Claims 4, 25-26, 28, 30-33 and 36-37 are amended. Claims 4-5, 25-26, 28-33 and 36-37 are pending. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/12/16.
3.	Claims 4-5, 25-26, 28-33 and 36-37 are under examination with respect to prognosis and diagnosis in this office action.
4.	Applicant’s arguments filed on November 2, 2020 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
5.	The rejection of claims 28 and 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in response to Applicant’s amendment to the claims.
The rejection of claims 25, 32 and 37 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is withdrawn in response to Applicant’s amendment to the claims.
Claim Rejections/Objections Maintained
In view of the amendment filed on November 2, 2020, the following rejections are maintained. 
Claim Objections
6.	Claim 31 is objected to because of the following informalities:  An article “the” is missing in the limitation “wherein subject is provided with…..” in line 1 of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31 and 33 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detecting an autoantibody binding to a human or rat GABA(A)R 1 subunit (SEQ ID NO:1), GABA(A)R 3 subunit (SEQ ID NO:2), or a combination thereof or a cell expressing the recited subunits thereof in CSF or serum in vitro wherein the CSF or serum is isolated from patients with seizure or encephalitis as compared to healthy controls using a human or rat GABA(A)R 1 subunit (SEQ ID NO:1) linked to a reporter-molecule or a 3 subunit (SEQ ID NO:2) linked to a reporter-molecule or a solid phase, or a combination thereof, or a cell expressing the recited subunits thereof linked to a reporter-molecule or a solid phase, does not reasonably provide enablement for providing to the subject the cell linked to a reporter-molecular or a solid phase and expressing the recited subunit and variant, or providing to the subject a combination of the recited GBAB(A)R 1 linked to a reporter-molecular or a solid phase and GBAB(A)R 3 linked to a reporter-molecular or a solid phase recited in claims 31 and 33 as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 31 and 33 as amended are drawn to a method comprising providing to the subject (i.e. in vivo method) a cell linked to a reporter molecule or a solid phase and expressing the recited subunits or variant or a combination of a human or rat GABA(A)R 1 and 3 subunit linked to a reporter molecule or a solid phase or the variant of SEQ ID NO:2 linked to a reporter molecule or a solid phase, detecting the binding between the autoantibody to the recited and subunits or variant in CSF or determining the binding level of the recited subunits or variants to the autoantibody in serum of the subject having or suspected of having autoimmune seizure and/or encephalitis at a 1:160 serial dilution of original serum.
On p. 11 of the response, Applicant argues that independent claim 25 has been amended to remove “reference to providing to the subject the recited various GABA(A)R peptides or a cell and recite “contacting a liquid sample from a subject…”.  


The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without such guidance, it is unpredictable how to distinguish and determine binding levels in CSF or serum isolated from the subject who has been provided with the claimed human/rat GABA(A)R subunits or variant linked to a reporter molecule or solid phase or the recited cells linked to a reporter molecule or solid phase in claims 31 and 33; and thus the experimentation 
Therefore, in view of the breadth of the claims, the lack of guidance in the specification, the unpredictability of inventions, and the current status of the art, undue experimentation would be required by one of skill in the art to perform in order to practice the claimed invention as in claims 31 and 33. Accordingly, the rejection of claims 31 and 33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not enable the claimed invention commensurate in scope with the claims is maintained. 

Claim Rejections - 35 USC § 112

8.	Claims 4-5, 25, 28-33 and 36-37 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection. The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 4-5, 25, 28-33 and 36-37 as amended are directed to methods for prognosticating or diagnosing autoimmune seizure and/or encephalitis in a subject 1 subunit linked to a reporter molecule or a solid phase; ii) a human or rat GABA(A)R 3 subunit linked to a reporter molecule or a solid phase; iii) GABA(A)R having the sequence of SEQ ID NO:1 or 2 linked to a reporter molecule or a solid phase; iv) the variant of SEQ ID NO:2 linked to a reporter molecule or a solid phase, wherein the variant of SEQ ID NO:2 comprises one or more mutations in amino acids 1-26 of SEQ ID NO:2; v) a cell linked to a reporter molecule or a solid phase and expressing the recited human or rat GABA(A)R 1/3 subunit, SEQ ID NO:1 or 2 or the variant of SEQ ID NO:2.
On p.12 of the response, Applicant argues that the recited the variant of SEQ ID NO:2 linked to a reporter molecule or a solid phase, wherein the variant of SEQ ID NO:2 comprises one or more mutations in amino acids 1-26 of SEQ ID NO:2 is supported by p. 4, line 23, and p. 12, line 23 to p. 13, line 2 of the original specification, the declaration filed on 9/5/19 and alignment submitted on 8/27/20 (should be 8/27/19) because GABA(A)3 isoform 2, which is 92.4% identical to SEQ ID NO:2 and differs at the N-terminus in amino acids 1-26, can be used for detecting the claimed autoantibodies, indicating that mutations within amino acids 1-26 do not affect the binding of the claimed autoantibodies. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03 and 2163.06, the specification provides no support for the new limitation (i.e. wherein the variant of SEQ ID NO:2 comprises one or more mutations in amino acids 1-26 of SEQ ID NO:2) because:

p. 4, line 23 of the original specification: 
[0020] The term "homolog”…..exhibits one or more deviations in the amino acid sequence compared to the original sequence. Those deviations may be exchanges or insertions of one or more amino acids or protein motifs or protein domains. For example, a homolog may have at least 70, 75, 80, 90, 92, 94, 96, 98 or 99% sequence identity to the respective original sequence. Alternatively, the stretch of homology may be restricted to 7, 8, 9, 10, 11, 12, 20, 25, 30, 40, 50, 60, 70, 80, 90, 100 or more amino acids of the original sequence…..

p. 12, line 23 to p. 13, line 2 of the original specification:
[0044] … the GABA(A)R, GABA(A)R fragment or homolog thereof comprises a sequence having at least 70%, at least 75, at least 80, at least 90, at least 92, at least 94, at least 96, at least 98 or at least 99% sequence identity to the sequences according to SEQ ID NO: 1, SEQ ID NO: 2 and/or SEQ ID NO: 5. [0045] …. one or more fragments of the GABA(A)R, said fragments comprising at least 7, 8, 9, 10, 11, 12, 20, 25, 30, 40, 50, 60, 70, 80, 90, 100, 200 or more successive amino acids of the sequences according to SEQ ID NO: 1, SEQ ID NO: 2 and/or SEQ ID NO: 5 or of the sequences having at least 70%, at least 75, at least 80, at least 90, at least 92, at least 94, at least 96, at least 98 or at least 99% sequence identity to the sequences according to SEQ ID NO: 1, SEQ ID NO: 2 and/or SEQ ID NO: 5.

ii. The post-filing data shown in the declaration filed 9/5/19 only supports that GABA(A)3 isoform 2 can be bound by autoantibodies detected in serum of patients with autoimmune seizure and encephalitis (p. 2 of the declaration filed 9/5/19), and that GABA(A)3 isoform 2 is 92.4% identical to SEQ ID NO:2 and the difference between the isoforms 1 and 2 is within the first amino acids 1-26 at the N-terminus of SEQ ID NO:2 in view of the alignment submitted on 8/27/19. The declaration only supports the enablement of using GABA(A)3 isoform 2 which is with 92.4% sequence identity to SEQ ID NO:2 for detecting the claimed autoantibodies but does not support that the new limitation “wherein the variant of SEQ ID NO:2 comprises one or more mutations in 
iii. The “original” specification does not provide support for the new limitation “one or more mutations in amino acids 1-26 of SEQ ID NO:2” because the original specification does not teach specific mutations within amino acids 1-26, and only discloses at least 90, 92….or 99 % according to SEQ ID NO:1 or 2 (see paragraphs [0020] and [0044]-[0045] of the published specification).  
Thus, the specification does not provide adequate written description to support the new limitation “wherein the variant of SEQ ID NO:2 comprises one or more mutations in amino acids 1-26 of SEQ ID NO:2” recited in instant claims, which constitutes new matter. Accordingly, the rejection of claims 4-5, 25, 28-33 and 36-37 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to new matter is maintained. 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 26 stands rejected under 35 U.S.C. 103 as being unpatentable over Chatelain et al. (FR2986331, published Aug 2, 2013, filed Feb 1, 2012; FR2986331 was also published as US2015/0018251, cited previously) in view of Rogers et al. (US6010854, issued Jan 4, 2000, cited previously). The citations of FR2986331 is based on US2015/0018251. The rejection is maintained for the reasons made of record and the reasons set forth below.
Claim 26 as amended are directed to a method of detecting an autoantibody to GABA(A)R in a subject, including two steps: 1. obtaining a bodily fluid sample from a subject having or suspected of having autoimmune seizure or encephalitis and 2. detecting whether a GABA(A)R antibody is present in the body fluid by contacting the bodily fluid with live or fixed cells in which human or rat GABA(A)R 1 and 3 subunits  or the recited variant that are co-expressed, and detecting binding between the autoantibody to GABA(A)R. The method encompass obtaining and detecting a bodily fluid sample from any subject because any subject for screening autoantibodies is suspected of having autoimmune seizure or encephalitis. 


Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention obvious because:
i. Chatelain teaches methods of detecting autoimmune diseases affecting the nervous system including encephalopathies associated neuronal excitability disorders including epilepsy (i.e. seizure) and encephalitis by detecting whether autoantibodies against GABA(A)R 1 and/or 3 subunits are present in serum, plasma or CSF of patients suspected of having autoimmune disease of the CNS including epilepsy (i.e. seizure) and encephalitis using protein chips containing GABA(A)R 1 subunit (i.e. SEQ ID NO:23, which is 100% identical to instant SEQ ID NO:1) and/or GABA(A)R 3 subunit (i.e. SEQ ID NO:32, which is 100% identical to instant SEQ ID NO:2), which is linked to a solid phase (see abstract; the sequence alignment; paragraphs [0047]; p. 6, table 2; [0051]; [0056]-[0057]; [0060]-[0062]; [0072]-[0073]; [0077]-[0083]; [0134]-[0141], examples 2-3;  [0015]-[0017]; [0042]-[0043];, in particular). 
1 and/or 3 subunits that are expressed in a cell including HEK293A, COS, MDCK, CHO and CLC39 lines coated on a chip for detection with immunofluorescence and contacted by any bodily fluid from any subject including subjects suspected of having autoimmune diseases of the CNS including seizure or encephalitis (see paragraphs [0047]; p. 6, table 2; [0051]; [0072]-[0073]; [0077]-[0083]; p. 17-18, examples 1-3, in particular). Chatelain also teaches detecting methods including immunofluorescence microscopy or enzyme activity (see paragraphs [0002]-[0007];[0054]-[0062]; [0072], in particular).
iii. The subject recited in independent claim 26 includes any subject for screening taught by Chatelain because the subjects/bodily fluid samples for screening for autoantibodies in autoimmune diseases including seizure or encephalitis in the method of Chatelain include subjects suspected of having autoimmune diseases of the CNS wherein the autoimmune disease of the CNS includes seizure or encephalitis (see [0047], in particular). 
iv. While Chatelain does not explicitly teach “contacting the bodily fluid with live or fixed cells in which a human or rat GABA(A)R 1 and 3 subunits are coexpressed” as in claim 26, Rogers (US6010854) teaches these limitations. Rogers teaches expression of target proteins (i.e. GluR1/2/3/6) for detecting autoantibodies for diagnosis of autoimmune encephalitis or seizure in human embryonic cells or HEX293 cells and contacting the bodily fluid with live or fixed cells that express the target proteins for detecting and diagnosing autoimmune encephalitis or seizure (see col.7, lines 1-31, in particular). It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teaching of Rogers with the teaching of Chatelain to contact the bodily fluid with live or fixed cells in which a human or rat GABA(A)R 1 and 3 subunits are coexpressed in the method of 1 and 3 subunits are present in a blood, serum, plasma, cerebrospinal fluid (CSF), inner ear endolymph, inner ear perilymph of patients suspected of having an autoimmune disease of the CNS including seizure or encephalitis in the method of Chatelain using GABA(A)R 1 subunit and GABA(A)R 3 subunit in cells or a protein chip, which is linked to a solid phase express target proteins for detecting autoantibodies for autoimmune encephalitis and/or seizure. Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.
. 

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on November 2, 2020.
Claim Rejections - 35 USC § 102 & 103
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 25, 32 and 37 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chatelain et al. (FR2986331, published Aug 2, 2013, filed Feb 1, 2012; FR2986331 was also published as US2015/0018251, cited previously). The citations of FR2986331 is based on US2015/0018251. 
Claims 25, 32 and 37 as amended are directed to a method of detecting an autoantibody to GABA(A)R in a bodily fluid sample (CSF and serum) isolated from a subject having or suspected of having autoimmune seizure or encephalitis. The claims encompasses a method of detecting an autoantibody to GABA(A)R in CSF of any subject, comprising: i. obtaining a CSF from any subject for screening, which is a subject suspected of having autoimmune disease of CNS including seizure or encephalitis; ii. contacting the CSF with a human or rat GABA(A)R 1 or 3 subunit linked to a solid phase or a cell linked to a solid phase and expressing a human or rat GABA(A)R 1, 3 subunit; iii. detecting binding of the human or rat GABA(A)R 1 or 3 subunit linked to a solid phase or a cell linked to a solid phase and expressing a human or rat GABA(A)R 1 or 3 subunit. 
1 and/or 3 subunits are present in serum, plasma or CSF of patients suspected of having autoimmune disease of the CNS including epilepsy (i.e. seizure) and encephalitis using protein chips containing GABA(A)R 1 subunit (i.e. SEQ ID NO:23, which is 100% identical to instant SEQ ID NO:1) and/or GABA(A)R 3 subunit (i.e. SEQ ID NO:32, which is 100% identical to instant SEQ ID NO:2), which is linked to a solid phase (see abstract; the sequence alignment; paragraphs [0047]; p. 6, table 2; [0051]; [0056]-[0057]; [0060]-[0062]; [0072]-[0073]; [0077]-[0083]; [0134]-[0141], examples 2-3;  [0015]-[0017]; [0042]-[0043];, in particular). 
Chatelain also teaches that a human or rat GABA(A)R 1 and/or 3 subunits that are expressed in a cell including HEK293A, COS, MDCK, CHO and CLC39 lines coated on a chip for detection with immunofluorescence and contacted by any bodily fluid from any subject including subjects suspected of having autoimmune diseases of the CNS including seizure or encephalitis (see paragraphs [0047]; p. 6, table 2; [0051]; [0072]-[0073]; [0077]-[0083]; p. 17-18, examples 1-3, in particular). Chatelain also teaches detecting methods including immunofluorescence microscopy or enzyme activity (see paragraphs [0002]-[0007];[0054]-[0062]; [0072], in particular).
The subject recited in independent claim 25 includes any subject for screening, which includes subjects “suspected of” having autoimmune diseases of the CNS wherein the autoimmune disease of the CNS includes seizure or encephalitis (see [0047], in particular). The CSF sample isolated from any subject for screening or 1 and/or 3 subunits meets the limitation “CSF from a subject suspected of having an autoimmune disease including seizure or encephalitis” recited in independent claim 25. Thus, claims 25, 32 and 37 are anticipated by Chatelain.

Even if Chatelain does not teach a subject suspected of having autoimmune seizure or encephalitis as recited in claim 25, it would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to detect an autoantibody against the recited human or rat GABA(A)R 1 and/or 3 subunits linked to a solid phase (a protein chip) or a cell linked to a solid phase and expressing human or rat GABA(A)R 1 and/or 3 subunits linked to a solid phase (a chip or kit) in the CSF isolated from any subject suspected of having autoimmune epilepsy (i.e. seizure) and encephalitis in the method of  Chatelain with an expectation of success because Chatelain has taught methods of detecting autoimmune epilepsy (i.e. seizure) and encephalitis by detecting whether autoantibodies against GABA(A)R a1 and b3 subunits are present in a blood, serum, plasma, cerebrospinal fluid (CSF) of patients using GABA(A)R a1 subunit and/or GABA(A)R b3 subunit in a protein chip or cells linked to a chip or kit, which is linked to a solid phase for detecting autoantibodies for autoimmune encephalitis and/or seizure. Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR .


Conclusion

11.	NO CLAIM IS ALLOWED.



12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Chang-Yu Wang
February 22, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649